United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3552
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
Dennis S. Dokes,                         *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 23, 2009
                                 Filed: December 3, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Dennis S. Dokes challenges the District Court’s1 denial of his motion for a
hearing on whether the government breached his plea agreement by failing to move
for a sentence reduction based on his cooperation. Having carefully reviewed the
record and considered Dokes’s arguments on appeal, we conclude that the District
Court did not abuse its discretion for the reasons explained in the court’s opinion. See
8th Cir. R. 47B. We also grant counsel’s motion to withdraw, and we deny as moot
Dokes’s pending motion.
                         ______________________________



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.